                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                         ENTERED
                                                                                                        April 09, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                      David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
VS.                                                      § CIVIL ACTION NO. 7:19-CV-405
                                                         §
12.559 ACRES OF LAND, MORE OR                            §
LESS, et al,                                             §
                                                         §
           Defendants.                                   §

                                          OPINION & ORDER

         The Court now considers the “Joint Motion for Order Establishing Just Compensation,

Granting Possession, and Distributing Funds On Deposit in the Registry of the Court for Tract

RGV-WSL-8002”1 (hereafter, “Motion for Order”) and the “Joint Motion for Reconsideration”2

filed by the United States of America (“United States”); and Gerardo Martinez (“Mr. Martinez”)

and Marvin Fuller (“Mr. Fuller”) (hereafter, collectively “Defendants”). After considering the

motions, record, and relevant authorities, the Court GRANTS the parties’ motions.

    I.   BACKGROUND

         The instant case was commenced by the United States on December 6, 2019. 3 This case

involves the taking of 12.559 acres of land, identified as Tract RGV-WSL-8002, in fee simple.4

Mr. Martinez is the record owner of Tract RGV-WSL-8002 (hereafter, “Subject Property”) and

Mr. Fuller leases the Subject Property from Mr. Martinez for farming. 5 On December 17, 2019,




1
  Dkt. No. 23.
2
  Dkt. No. 25.
3
  Dkt. Nos. 1–3. On December 6, 2019, the United States filed its Complaint in Condemnation, Declaration of
Taking, and Notice of Condemnation. Id.
4
  Dkt. No. 1-1 at 2–8. Schedule C of the Declaration of Taking provides a legal description of the land. Id. at 6–8.
5
  See Dkt. Nos. 1–3; 15; 17.

1/6
the United States filed its opposed motion for order of immediate possession.6 Thereafter, on

January 6, 2020, the United States informed the Court that it had reached a settlement agreement

with Mr. Martinez and was in the process of reaching an agreement with Mr. Fuller.7

          On March 5, 2020, the parties filed the instant Motion for Order informing the Court that

both Defendants have stipulated to a just compensation amount and requesting the Court grant

the United States immediate possession, disburse just compensation, and close the case.8 On

April 1, 2020, the Court denied the Motion for Order and struck the United States’ most recent

amended Schedule GG on the grounds that the United States had not properly added Mr. Fuller

to the case prior to the filing of an amended Schedule GG. On April 2, 2020, the parties filed a

motion for reconsideration.9 The Court now turns to the motion for reconsideration.

    II.   MOTION FOR RECONSIDERATION

          The parties filed the instant motion for reconsideration, requesting the Court reconsider

its decision to deny the Motion for Order on the grounds that Mr. Fuller was an original

Defendant in the action and was not improperly added by the amended Schedule GG.10 The

Court notes that Mr. Fuller was in fact added as an original party in the Declaration of Taking.11

Due to the Court’s inability to find proof of Mr. Fuller’s interest in the property, the Court

mistakenly believed that Mr. Fuller was improperly added to the action without the Court’s

permission. The United States now attaches the lease agreement between Mr. Fuller and Mr.



6
  Dkt. No. 9.
7
  Dkt. No. 12. In its initial notice of settlement, the United States informed the Court that Mr. Fuller, who leases the
land from Mr. Martinez for farming, was planning to disclaim his interest in the Subject Property. See Dkt. No. 12.
However, the United States later informed the Court that Mr. Fuller modified his lease with Mr. Martinez but
requested $3,500.00 in just compensation in order to compensate him for “lost acreage of tillable cropland at the
time of the taking.” Dkt. No. 17 at 1, ¶ 2. The United States agreed.
8
  Dkt. No. 23 at 4, ¶ 5(f)(i)–ii).
9
  Dkt. No. 25.
10
   Id. at 1–3.
11
   Dkt. No. 2-1 at 21.

2/6
Martinez which gives Mr. Fuller an interest in the instant suit.12 Accordingly, the Court

GRANTS the motion for reconsideration.13 The Court now reconsiders the parties’ Motion for

Order.14

III.    MOTION FOR ORDER

        In the Motion for Order, the parties inform the Court that both Defendants have stipulated

to just compensation in the amount of $128,500.00, with $125,000.00 to be paid to Mr. Martinez

and $3,500.00 to be paid to Mr. Fuller.15 The parties request that the Court enter an order (1)

establishing $128,500.00 as the total just compensation for the Subject Property; (2) granting the

United States immediate possession of the Subject Property; (3) disbursing the stipulated amount

of just compensation from the funds on deposit in the Registry of the Court for the Subject

Property; and (4) closing this case on the Court’s docket.16

        The United States has made deposits into the Court Registry sufficient to fulfill the

stipulated just compensation amount.17 As proof of Mr. Martinez’s ownership of the Subject

Property, the United States informs the Court that on October 26, 2006, Mr. Martinez’s mother,

Irma M. Martinez, transferred her sole interest in the Subject Property to Mr. Martinez and his

sister, Marianela Martinez.18 Thereafter, on November 12, 2014, Marianela Martinez transferred

her interest in the Subject Property to Mr. Martinez.19 As proof of Mr. Fuller’s interest in the just




12
   Dkt. No. 25-1.
13
   Dkt. No. 25.
14
   Dkt. No. 23.
15
   Id. at 4, ¶ 5(f)(i)–ii).
16
   Id. at 2, ¶ 5.
17
   The United States points to three separate deposits fulfilling payment to Defendants: (1) a deposit of $93,449.00
on December 9, 2019 (Dkt. No. 5); (2) a deposit of $31,551.00 on January 16, 2020 (Dkt. No. 14); and (3) a deposit
of $3,500.00 on March 5, 2020 (Dkt. No. 22).
18
   Dkt. No. 23 at 2, ¶ 3 (citing to Dkt. No. 23-1 (Gift Warranty Deed, Instrument Number: 2007-1742289 recorded
in the real property records of Hidalgo County, Texas, on April 3, 2007)).
19
   Id. (citing to Dkt. No. 23-2 (Gift Warranty Deed, Instrument Number: 2014-2568027 recorded in the real property
records of Hidalgo County, Texas, on December 3, 2014)).

3/6
compensation in this case, the parties attach Mr. Fuller’s lease agreement with Mr. Martinez to

the motion for reconsideration.20

        The Court finds evidence on the record sufficient to establish that Mr. Martinez is the

record owner of the Subject Property and Mr. Fuller had an interest in the Subject Property prior

to the commencement of this action that entitles him to a portion of the just compensation in this

case. Moreover, just compensation has been established according to the United States and

Defendants’ agreed amount of compensation.

        Accordingly, the Court hereby awards the United States possession of the Subject

Property in fee simple. Judgment is hereby entered against the United States in the amount of

$128,500.00 for a taking of Tract RGV-WSL-8002 in fee simple as described in the Complaint

in Condemnation.21 In accordance with the parties’ agreed terms,22 the United States shall allow

Defendants, any person or entity reasonably needed for the operation of Defendants’ businesses

or for the full use and enjoyment of Defendants’ remaining property, and all successors in

interest to Defendants’ property access through the border fence gates located on the Subject

Property as well as any other border fence gates through which Defendants are granted access as

identified in the map provided by the parties.23 The United States shall provide such access at all

times except in the case of an emergency, or to the extent necessary for the United States to

exercise its authority under 8 U.S.C. § 1357 and implementing regulations. Moreover, the United

States shall provide Defendants with the current keypad access code for the gates identified by

the parties,24 and must provide timely notice of any change or modification of the code to the



20
   Dkt. No. 25-1. The lease agreement runs from September 1, 2018 to August 31, 2021. The parties provide that Mr.
Fuller has amended the lease agreement with Mr. Martinez and has since agreed to $3,500.00 in just compensation.
21
   Dkt. No. 1 at 16.
22
   Dkt. No. 23 at 4, ¶ 5(g).
23
   Dkt. No. 23-3.
24
   Id.

4/6
Defendants such that Defendants’ access through the gates shall be continuous and

uninterrupted, except to the extent necessary for the United States to exercise its authority under

8 U.S.C. § 1357 and implementing regulations. Defendants and all successors in interest hereby

have the right to share, assign, or delegate the keypad access code used to operate the gates

without restriction, subject to the United States exercising its authority under 8 U.S.C. § 1357

and implementing regulations.25

         There being no outstanding taxes or assessments due or owing, Mr. Martinez shall be

responsible for the payment of any taxes or assessments owed on Tract RGV-WSL-8002 on the

date of taking.26 In the event that any other party is ultimately determined by a court of

competent jurisdiction to have any right to receive compensation for the interest in the Subject

Property, Mr. Martinez shall refund into the Registry of the Court the compensation distributed

herein, with interest thereon at an annual rate provided in 40 U.S.C. § 3116 from the date of

receipt of the respective deposit by Mr. Martinez, to the date of repayment into the Registry of

the Court.27 Upon this agreement with the United States, Mr. Martinez shall save and hold

harmless the United States from all claims or liability resulting from any unrecorded leases or

agreements affecting the interests in the Subject Property on the date of taking.28

         Further, the parties shall be responsible for their own legal fees, costs, and expenses,

including attorneys’ fees, consultant’s fees, and any other expenses or costs.29 Finally, the United

States and Defendants agree to take no appeal from any rulings or judgments made by the Court




25
   Dkt. No. 23 at 4, ¶ 5(g).
26
   Id.at 5, ¶ 5(k).
27
   Id. ¶ (5)(i).
28
   Id. ¶ 5(m).
29
   Id. ¶ 5(j).

5/6
in this action, and consent to the entry of all orders and judgments necessary to effectuate this

stipulated judgment.30

IV.      HOLDING

         Accordingly, the Court GRANTS the motion for reconsideration31 and the Motion for

Order32 and awards the United States possession of Tract RGV-WSL-8002 in fee simple. The

Court hereby ORDERS the Clerk of the Court to DISBURSE the total sum of one hundred

and twenty-eight thousand five-hundred dollars ($128,500.00) along with any accrued

interest earned thereon while on deposit, payable to the order of the following individuals,

each payable by check:

                 $125,000.00 to Gerardo Martinez, with accrued interest from the date of deposit;

                 $3,500.00 to Marvin Fuller, with accrued interest from the date of deposit.

         In light of the foregoing, the Court DENIES AS MOOT the United States’ motion for

immediate possession.33 The Court further CANCELS the parties’ April 14, 2020 status

conference.34 A final judgment will issue separately pursuant to Rule 54.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 9th day of April, 2020.


                                                    ___________________________________
                                                    Micaela Alvarez
                                                    United States District Judge




30
   Id. ¶ 5(l).
31
   Dkt. No. 25.
32
   Dkt. No. 23.
33
   Dkt. No. 9.
34
   Dkt. No. 16.

6/6
